Citation Nr: 1409423	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  09-35 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a right knee disability to include as due to a left knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Connolly, Counsel




INTRODUCTION

The Veteran served on active duty from April 1972 to April 1976.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2007 decision of the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA) which denied service connection for a right knee disability.

In an April 2009 rating decision, in pertinent part, service connection was denied for a left knee disability.  The Veteran's representative has indicated that the Veteran's VA Form 9, received in September 2009, was also intended as notice of disagreement as to the left knee disability, such that a statement of the case should be issued, as addressed below.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted, the Veteran has disagreed with the September 2007 rating decision which denied service connection for a left knee disability.  As such, a statement of the case must be issued.  Manlincon v. West 12 Vet. App. 238 (1999).  

With regard to the right knee, although the Veteran was afforded a VA examination in January 2009, the examiner did not address the etiology of the Veteran's right knee disability.  In addition, the Veteran's representative asserts that the Veteran's right knee disability is the result of his left knee disability.  Thus, the Veteran should be afforded a VA examination and the examiner should assess the etiology of current right knee disability, including whether is it related to current left knee disability.


Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be sent a statement of the case as to the issue of entitlement to service connection for a left knee disability in accordance with 38 U.S.C.A. § 7105 and 38 C.F.R. §§ 19.29, 19.30.  If the Veteran perfects the appeal by submitting a timely and adequate substantive appeal on this issue, then the claim should be returned to the Board.

2.  Schedule the Veteran for a VA examination.  The record must be made available to the examiner and the examiner should indicate in his/her report whether or not the record was reviewed.  Any indicated tests, including X-rays if indicated, should be accomplished.  

The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current left knee disability had its clinical onset during service or is related to any in-service disease, event, or injury, and whether arthritis was manifest in the initial post-service year.  

The examiner should also provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current right knee disability had its clinical onset during service or is related to any in-service disease, event, or injury, and whether arthritis was manifest in the initial post-service year.  

In addition, if the examiner finds that current left knee disability is etiologically related to service, the examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current right knee disability is proximately due to, or the result of left knee disability.  The examiner should also provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current right knee disability is permanently aggravated by the Veteran's left knee disability.  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

3.  The AMC should review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the AMC should return the case to the examiner for completion of the inquiry.  

4.  The AMC should then readjudicate any claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


